Title: To George Washington from Elizabeth Willing Powel, 6 February 1797
From: Powel, Elizabeth Willing
To: Washington, George


                        
                            My dear Sir 
                             6th February 1797
                        
                        I now beg leave to inform you that I will give One Thousand Dollars for your
                            Horses on the Delivery of them, provided I understood you clearly on Saturday Evening—that
                            they are only Ten & Eleven Years old—that they are perfectly
                            sound—well broke, and gentle—will drive with a Postillion or in Hand as may be most
                            convenient; for tho they are not for my own Use, yet it is most probable that I shall
                            sometimes ride with them, as they are for my Nephew Mr T. Francis. You well know I do not
                            wish to commit you; and if Mr Adams will pay the Value of them I will most readily yield all
                            Claim to a preference on such a Subject. With Truth & Affection I am Dear Sir Your
                            unalterable Friend
                        
                            Eliza. Powel
                            
                        
                    